Citation Nr: 0524641	
Decision Date: 09/09/05    Archive Date: 09/21/05

DOCKET NO.  02-06 858A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to recognition of the veteran's daughter as a 
helpless child based upon having permanent incapacity for 
self-support prior to age 18.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Joseph Rose, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1944 to August 
1945.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  The veteran and his spouse appeared before the 
undersigned Veterans Law Judge via a videoconference hearing 
in March 2003.  

In August 2003, the Board remanded the case for further 
development; the case is returned for adjudication.


FINDINGS OF FACT

1.  The veteran's stepdaughter, F., was born in January 1983 
and attained the age of 18 in January 2001

2.  The veteran's stepdaughter, F., failed, without good 
cause, to report for a VA examination which was necessary to 
evaluate her and there is insufficient evidence upon which to 
render an informed decision as to whether the veteran's 
stepdaughter, F., was permanently incapable of self-support 
by reason of physical or mental defect present before she 
attained age 18.


CONCLUSION OF LAW

The criteria for establishing that the veteran's 
stepdaughter, F., is a helpless child are not met. 38 
U.S.C.A. § 101(4) (West 2002); 38 C.F.R. §§ 3.57, 3.356, 
3.655(b) (2004). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claims, or something to the effect that 
the claimant should give us everything you've got pertaining 
to your claims.  

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  VA satisfied this duty by means of letters to the 
veteran from the RO dated in March and June 2001, prior to 
the February 2002 rating decision, as well as another letter 
sent in May 2004, along with the discussions in the rating 
decisions, statement of the case, and a supplemental 
statement of the case.  By means of these documents, the 
veteran was advised of the applicable laws governing his 
case, of his and VA's respective duties, and he was asked to 
provide information in his possession relevant to the claims.  
In addition to providing the VCAA laws and regulations, 
additional documents of record, to include the rating 
decisions of record, the statement of the case (SOC) and 
SSOCs have included a summary of the evidence, all other 
applicable law and regulations, and a discussion of the facts 
of the case.  Such notice sufficiently placed the veteran on 
notice of what evidence could be obtained by whom and advised 
him of his responsibilities if he wanted such evidence to be 
obtained by VA.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  VA attempted to obtain all medical records 
pertaining to F.'s treatment.  The veteran does not contend 
and the evidence does not indicate that there is additional 
and available medical evidence that has not been obtained.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claims.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  Here, the veteran's stepdaughter was scheduled for a 
VA examination in June 2004, but failed to report.  
Subsequently, the veteran requested reschedule of the 
examination.  The VA examination was rescheduled for October 
2004, again the veteran did not provide any reason for such 
failure.  The CAVC has held that the duty to assist is not a 
one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Under VA regulations, it is incumbent upon the 
claimant to submit to a VA examination if he is applying for 
VA benefits.  See Dusek v. Derwinski, 2 Vet. App. 519 (1992); 
See Olson v. Principi, 3 Vet. App. 480 (1992).  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the earlier effective date issue is 
required to comply with the duty to assist under the VCAA.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.  

Helpless child

The veteran contends that his stepdaughter, F., was 
permanently incapacitated for purposes of self-support prior 
to her 18th birthday in January 2001.  Specifically, the 
veteran and his spouse testified that F. began having 
difficulty at the age of 16, attempted suicide on several 
occasions, and has a mental disability and a sleeping 
disorder that prevent her from supporting herself.  

The veteran's stepdaughter was born in January 1983.  Private 
medical records show that F. began having mental problems at 
approximately age 16, when she tried to commit suicide.  
Private medical records show additional suicide attempts on 
several occasions before and after age 18, most recently in 
March 2003.  She has been variously diagnosed with dysthymia, 
depression, with borderline personality traits.  School 
records indicate that she attended school until the 10th 
grade and then dropped out.  Statements of record indicate 
that she is attempting to obtain a GED.  Private medical 
records indicate F. has had several jobs, but lost the jobs 
due to not showing up on time or not at all.  

A March 2003 private hospitalization report noted that F was 
currently living with her sister and working at a Sav-A-
Center, but was not going in on a regular basis.  It was 
reported that this was her fourth psychiatric admission due 
to overdose, this time she overdosed on Zoloft.  She was 
previously hospitalized for suicide gestures including taking 
pills and drinking Lice shampoo.   The diagnosis was 
dysthymia with impulse control disorder not otherwise 
specified.

In August 2003, the Board remanded the case to obtain a 
psychiatric examination to address whether F. was permanently 
incapable of self support prior to age 18.  As noted above, 
VA examination was originally scheduled for June 2004, but 
the claimant failed to report.  The veteran requested 
rescheduling and another examination was scheduled for 
October 2004, however, F. failed to report and did not 
provide any reason for such failure.  

When entitlement to a benefit cannot be established or 
confirmed without a current VA examination and the claimant, 
without good cause, fails to report for an examination 
scheduled in conjunction with any other original claim (not 
an original compensation claim), the claim shall be denied.  
38 C.F.R. § 3.655(b) (2004).  Here, the veteran's is 
attempting to keep F. as a dependent child for purposes of 
his nonservice-connected pension rate.  Thus, this is not an 
original claim for compensation, but for pension.  38 C.F.R. 
§§ 3.3, 3.4 (2004).  Examples of good cause include, but are 
not limited to, illness of the veteran, or illness or death 
of a family member.  38 C.F.R. § 3.655 (2004); see also 
Engelke v. Gober, 10 Vet. App. 396, 399 (1997); Ashley v. 
Derwinski, 2 Vet. App. 307, 311 (1992).  

Under the applicable criteria, the term "child" includes an 
unmarried person who is a legitimate child, was a member of 
the veteran's household at the time of the veteran's death, 
and, before reaching the age of 18 years, became permanently 
incapable of self-support through his own efforts by reason 
of physical or mental defect.  38 U.S.C.A. § 101(4)(A); 38 
C.F.R. §§ 3.57, 3.356.  Regulations state that the child must 
be shown to be permanently incapable of self-support by 
reason of mental or physical defect at the date of attaining 
the age of 18.  Dobson v. Brown, 4 Vet. App. 443 (1996).  The 
issue is one of fact premised on competent evidence in the 
individual case.  38 C.F.R. § 3.356(a),(b); Bledsoe v. 
Derwinski, 1 Vet. App. 32, 33 (1990).  In Dobson, the Court 
held that a person may qualify as a "child" under the 
pertinent legal framework if he is shown to have been 
permanently incapable of self-support by reason of mental or 
physical defect at the date of attaining the age of 18 years.  
Dobson, 4 Vet. App. at 445.  Essentially, the focus of the 
analysis is on the child's condition at the time of his/her 
eighteenth birthday.  If the child is shown to have been 
capable of self-support at 18, the Board need go no further.  
If, however, the record reveals that he was permanently 
incapable of self-support at 18, the Board must point to 
evidence that his condition changed since that time.

Here, the veteran's stepdaughter, F., failed to report for a 
scheduled VA examination essential to the development of this 
claim and did not set forth good cause for such failure.  In 
a September 2004 letter, the veteran was advised that it was 
important that his stepdaughter report for the examination as 
scheduled, and that failure to report would result in a 
decision being made without the benefit of evidence from the 
examination.  In November 2004, the veteran and his 
representative were furnished a supplemental statement of the 
case stating that as a result of failure to report for 
examination, the evidence of record is not sufficient to 
establish that F. was permanently incapable of self support 
prior to age 18.   Notwithstanding this, neither the veteran, 
nor his representative has made an attempt to explain to the 
RO why he failed to report for the scheduled VA examination 
relevant to the claim.  

In a long line of cases, the Court has stated that, where the 
record does not adequately reveal the current state of the 
claimant's disability, fulfillment of the statutory duty to 
assist requires a thorough and contemporaneous medical 
examination, particularly if there is no medical evidence 
which adequately addresses level of impairment of the 
disability since the previous examination.  See e.g. Allday 
v. Brown, 7 Vet. App. 517, 526-27 (1995); Suttmann v. Brown, 
5 Vet. App. 127, 138 (1993); Schafrath v. Derwinski, 1 Vet. 
App. 589, 595 (1991).  The facts in this case are precisely 
on point with the Court's case law.  The Court has held that 
the duty to assist is not a one-way street.  If a veteran 
wishes help in developing his claim, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining putative evidence.  
See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Under 
theses circumstances, the Board has no alternative but to 
deny the veteran's claim as a matter of law.  See 38 C.F.R. § 
3.655 (2004).
 



ORDER

The claim of permanent incapacity for self-support for the 
veteran's stepdaughter, F., prior to attaining the age of 
eighteen is denied.



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


